internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a plr-108380-99 date date legend x y z a b c d e dear this is in response to your letter dated date requesting a ruling on behalf of x a corporation concerning the federal_income_tax consequences of a waiver of dividends by x x previously requested and received a favorable ruling plr-19143-96 that x’s waiver of dividends declared by y did not result in income to x under facts substantially identical to the facts presented below because the previously issued ruling by its terms ceases to be effective three years after the issuance of the letter_ruling date b x again requests that the same ruling be issued with respect to x’s waiver of dividends declared by y in z reorganized from a mutual_savings_bank to a mutual holding_company pursuant to the laws of state a under the plan_of_reorganization z transferred substantially_all of its assets and liabilities including all of its deposit liabilities to a newly created capital stock bank y in exchange for percent of y’s common_stock the remaining percent of y common_stock was sold through stock offerings to former depositors of z who became depositors of y as a result of the reorganization individuals residing in state a and the general_public also as part of the reorganization z changed its name to x the purpose of the reorganization was to achieve an organizational structure that made it easier for x and y to raise equity_capital to diversify geographically to expand the financial products offered and to compete more effectively in the current marketplace since the reorganization y has operated as a capital stock bank and subject_to statutory and regulatory constraints prevailing financial conditions and future earnings y has declared and paid cash dividends on its common_stock the first dividend was declared and paid to the minority stockholders in the quarter following the reorganization as one of the considerations in the decision to declare and pay dividends the board_of directors of y looks at its capital requirements its economic forecasts and such other factors as it deems relevant a portion of y’s earnings will be retained by y in order to provide capital for its operations and expansion of its banking business on date c the officers and trustees of x owned directly and indirectly d of the e outstanding shares of common_stock of y or percent y has no outstanding preferred_stock at this time in addition the officers and trustees of x held in the aggregate less than dollar_figure percent of the deposits in y on date c x as the majority stockholder has in the past waived cash dividends declared by y x also anticipates that it will continue to waive from time to time certain of the future cash dividends declared and paid_by y it is represented that the waiver of dividends allows y to make dividend distributions to minority shareholders who own the publicly traded common_stock thereby enhancing its market_value and providing y with greater access to capital markets for future equity offerings and still permits y to maintain adequate capital to support its operations and expand its banking business however the board_of trustees of x has fiduciary responsibilities that must be considered in determining whether a dividend will be waived and each waiver is considered independent from each other waiver of dividends therefore x will waive its dividends only when its board_of trustees determines that a bona_fide business_purpose exists for such waiver and that such waiver will enhance the value of x’s investment in y the following representations have also been made in regard to the dividend waiver y has in the past and is expected to continue to declare and pay cash dividends on a quarterly basis no dividend waivers will be made by x with respect to stock_dividends if any declared and paid_by y and prior to the declaration of any cash dividend by y x will submit a written_statement to y indicating the extent of its waiver of the anticipated dividends sec_61 of the internal_revenue_code provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived including dividends generally a majority shareholder who agrees to waive dividends while other shareholders receive theirs does not realize income if there is no family or direct business relationship between the majority and minority shareholders and the waiver is executed for valid business reasons see rev_rul 1953_1_cb_178 however the waiver by a majority shareholder of the right to receive a pro_rata share of any dividends_paid by a corporation will not be recognized for income_tax purposes where such dividends are paid to the relatives as minority shareholders in the form of increased dividends and the waiver results primarily in a benefit to the relatives income is realized by the majority shareholder to the extent of the increased distribution to the related shareholders resulting from the waiver see revrul_56_431 1956_2_cb_171 revproc_67_14 1967_1_cb_591 lists the conditions under which the service will consider a request for a ruling on a proposed waiver of dividends transaction when the waiving and nonwaiving shareholders are individuals the following three conditions must be satisfied a bona_fide business reason must exist for the proposed waiver of dividends the relatives eg brothers sisters spouse ancestors and lineal_descendants of the waiving shareholder must not be in a position to receive more than percent of the total dividends distributed to the nonwaiving shareholders and the ruling is not effective if any change in stock ownership other than death enables nonwaiving relatives to receive more than percent of the dividend because x is a corporation not an individual revproc_67_14 is not determinative of whether a ruling_request on a proposed waiver of dividends transaction will be considered however some of the conditions listed in revproc_67_14 are appropriate for determining whether the service will consider a request for a ruling on a proposed waiver of dividends transaction when a waiving or nonwaiving shareholder is a corporation one condition that is applicable regardless of whether the waiving or nonwaiving shareholder is an individual or a corporation is the existence of a bona_fide business reason for the proposed waiver of dividends in this ruling_request it is represented that x has a bona_fide business reason for the proposed waiver of dividends because the waiver would allow y to make dividend distributions to minority shareholders who own the publicly traded common_stock of y thereby enhancing its market_value and providing y with greater access to capital markets for future equity offerings and still permit y to maintain adequate capital to support its operations and expand its banking business the board_of trustees of x has certain fiduciary responsibilities which must be considered in determining whether a dividend will be waived consequently x will waive its dividends only when its board_of trustees determine that a bona_fide business_purpose exists for such waiver and that such waiver will enhance the value of x’s investment in y as stated above x is a corporation and therefore can not have relatives as defined in revproc_67_14 or a family relationship as referred to in rev_rul however rev_rul also refers to whether or not there is a direct business relationship between the waiving and nonwaiving shareholders with respect to x and y it is represented that as of c the officers and trustees of x own directly and indirectly percent of the outstanding common_stock of y y has no outstanding preferred_stock based on these facts the officers and trustees of x do not hold a significant interest in y and thus there is no direct business relationship between the waiving and nonwaiving shareholders revproc_67_14 provides for a restriction on waiver of dividends a ruling issued on a proposed waiver of dividends transaction will not be effective for a period longer than three years from the date of the ruling this restriction is also appropriate when the waiving or nonwaiving shareholder s is a corporation based on the information submitted the applicable law and the representations made we conclude that a bona_fide business reason does exist for the proposed waiver and that there is no direct business relationship between the waiving and nonwaiving shareholders accordingly the waiver by x of any part of its pro_rata share of cash dividends declared by y during the period beginning on the date of this ruling through a period of three years after the issuance of this letter_ruling will not result in income to x if the percentage of common_stock of y held directly and indirectly by the officers and trustees of x increases significantly during the waiver period this ruling will no longer be applicable this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that a ruling may not be used or cited as precedent a copy of this ruling should be attached to x’s federal_income_tax return sincerely yours acting assistant chief_counsel income_tax and accounting by michael gompertz assistant to the branch chief branch enclosures copy of letter copy for sec_6110 purposes
